Case 3:20-cv-02129-DMS-AGS Document 10 Filed 03/23/21 PageID.30 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9

10    IVET VALDEZ,
11                                            Case No. 3:20-cv-02129-DMS-AGS
                      Plaintiff,
12                                            ORDER OF DISMISSAL
            v.
13
      MIDLAND CREDIT
14
      MANAGEMENT, INC.,
15
                      Defendant.
16

17         Plaintiff, Ivet Valdez (“Plaintiff”) and Defendant, Midland Credit
18   Management, Inc. (“Defendant”), having filed with this Joint Motion for Dismissal
19   with Prejudice and the Court having reviewed the same, IT IS HEREBY ORDERED:
20         1. The action against Midland Credit Management, Inc. is hereby dismissed
21   with prejudice. Each party shall bear its own costs and attorney fees.
22         IT IS SO ORDERED.
23

24   Dated: March 23, 2021
25

26

27

28
                                                1
